DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, 13-15, 17-22 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,994,401 to Zetterstrom.
With respect to claim 1, Zetterstrom teaches a system for grouping containers (see Abstract, first line and Fig. 1) comprising:
a track oriented in a horizontal plane defining a path comprising a curved portion (see Fig. 3 and col. 5, lines 43-45)
a plurality of lugs coupled moveably to the track (see numeral 309 in Fig. 3 and col. 5, lines 48-50); and 
a plurality of grippers (see numeral 310 in Fig. 3 and col. 5, lines 48-50) wherein each gripper (310) is coupled to a lug (see numeral 309 in Fig. 3 and col. 5, lines 48-50).  
The last phrase of the claim is functional language, “wherein the grippers are configured to move a stream of containers about the track along at least the curved portion of the path”.  Functional language in a claim occurs when a claim is defined by its function rather than structure.  The claim uses the language “configured to”.  While this language is not per se functional, to avoid being functional the language must teach some structure.  No such teaching is found in the claim and the specification does not provide a teaching as to what structure is contemplated by that phrase.  Zetterstrom meets every structural element of the claim.

With respect to claim 17, Zetterstrom teaches a method of grouping containers, comprising:
driving a stream of containers along a curved path of a track (see Fig. 3 and col. 3, lines 43-45);
maintaining an initial orientation of the containers along the curved path (see Fig. 3 and col. 2, lines 10-13 wherein “controlling at least a vertical position” allows for maintaining an orientation); and 
separating at least one container from the stream of containers to form an output stream of groups of containers (col. 2, lines 30-35, note containers moving from a first pitch to a second pitch wherein the different second pitch forms a different output).

With respect to claim 28, Zetterstrom discloses the horizontally oriented track includes a linear chain configured to drive each of the grippers along the horizontally oriented track a constant speed (col. 3, lines 49-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, 10, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zetterstrom in view of U.S. Pub. No. 2021/009292 to Nitsch et al.
With respect to claim 2, Nitsch discloses the grippers are configured to maintain an orientation of a corresponding container (see numeral 40 in Fig. 5 wherein the grippers 40 are configured to hold the can without changes to orientation).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair production lines.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 3, Nitsch discloses wherein the track, grippers, and lugs, are part of a grouping module (see Fig. 2) configured to introduce a desired spacing between groups of containers in order to produce packs of containers (see [0079], third sentence from the end).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair spacing.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 4, Nitsch discloses an orienting module placed upstream of the grouping module configured to orient at least some of the containers and feed each of the containers of the stream of containers to the grouping module.

    PNG
    media_image1.png
    339
    226
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 5, Nitsch discloses a conveyor module configured to feed the stream of containers to the orienting module (see [006], second sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 8, Nitsch discloses a curved biasing guide track

    PNG
    media_image2.png
    433
    304
    media_image2.png
    Greyscale
.
	It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted motion that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 10, Nitsch discloses a surface of the guide contacting each of the containers has a lower coefficient of friction than a surface of the gripper contacting each of the containers (see [0080]).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted motion that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 13, Zetterstrom and Nitsch disclose all the claim language but do not disclose wherein the grouping module further includes a second plurality of carriers moveably coupled along a vertically oriented track configured to produce groups of containers and drive the containers downstream. This is a design consideration. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With respect to claim 18, Nitsch discloses orienting at least some of the containers of the stream of containers to the initial direction by an orienting module, and conveying the containers to the curved path:

    PNG
    media_image3.png
    351
    209
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 20, Nitsch discloses metering and providing a predetermined spacing between each container of a stream of containers in order to convey the stream of containers to the orienting module (the metering and predetermined spacing is provided by the star wheels 7 in Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Zetterstrom with the teachings of Nitsch to prevent unwanted moving that may impair production speed.  It is a matter of combining prior art elements according to known methods to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zetterstrom and Nitsch as applied to claim 4 above, and further in view of U.S. Pat. No. 9,315,344 to Lehmann.
With respect to claim 6, Zetterstrom and Nitsch disclose all the claimed language but do not disclose the orienting module comprises a camera configured to scan an initial orientation of at least some containers, and a turning apparatus configured to turn a container to a secondary orientation. Such configurations are well known in the art as taught in Lehmann.
Lehmann teaches the orienting module comprises a camera configured to scan an initial orientation (see col. 13, lines 40-43) of at least some containers, and a turning apparatus configured to turn a container to a secondary orientation (see col. 13, lines 40-43). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Lehmann with the disclosure of Zetterstrom and Nitsch to identify orientation and correct it where necessary. This would be a time saving part of the overall process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zetterstrom, Nitsch and Lehmann as applied to claim 6 above, and further in view of JP4709444.
With respect to claim 7, Zetterstrom, Nitsch and Lehmann disclose all the claim language but do not disclose the turning apparatus of the orienting module includes a vertically fixed base, and a turning member configured to contact a top surface of each container and turn the container.
JP4709444 teaches the turning apparatus of the orienting module includes 2 vertically fixed base, and a turning member configured to contact a top surface of each container and turn the container (see Fig. 2 and see last sentence of page 2}. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of JP4709444 with the disclosures of Zetterstrom, Nitsch and Lehmann because it is the use of a known technique to improve similar devices in the same way.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zetterstrom as applied to claim 1 above in view of U.S. Pub. No. 2003/0014860 to Isogai et al.
With respect to claim 14, Zetterstrom discloses all the claim language but not yet discussed is 
wherein the plurality of lugs are connected to the horizontally oriented track and configured to be driven along the track; and 
wherein the plurality of grippers comprises: a plurality of gripper bodies, each configured to drive a container along the path, 
wherein each gripper body includes a receiving end and a locking end, and 
wherein each gripper body is coupled by the locking end to the lug body; 
a coupling located on the locking end of each gripper body connecting the gripper body to a corresponding lug; 
an insert coupled to the receiving end of each gripper body configured to provide a contact surface for each container.
Zetterstrom discloses wherein the plurality of lugs (309) are connected to the horizontally oriented track (Fig. 3) and configured to be driven along the track (see numeral 342 in Fig. 3 and col. 5, lines 39-41); and 
wherein the plurality of grippers (nb Zetterstrom uses 108, 208, 308 and 408 to identify grippers in the specification and various drawings, I’ve used the ones most convenient for my explanation) (see numeral 408 in Figs. 4a and 4b and col. 6, line 30) comprises: a plurality of gripper bodies (col. 5, lines 48-50), each configured to drive a container along the path (see numerals 108/208 in Fig. 1 and col. 5, lines 16-18), 
wherein each gripper body (408) includes a receiving end and a locking end (see numerals 430a and 430b and col. 6, lines 31 and see col. 6, lines 36-39), and 
wherein each gripper body is coupled by the locking end to the lug body (col. 5, lines 48-50 wherein the entire gripper is coupled to the lug body 309 and either end of the gripper may be closed, col. 6, lines 30-39); 
a coupling located on the locking end of each gripper body connecting the gripper body to a corresponding lug (col. 5, lines 48-50 wherein the entire gripper is coupled to the lug body 309 and either end of the gripper may be closed, col. 6, lines 30-39; also see col. 2, lines 10-12); 
an insert coupled to the receiving end of each gripper body configured to provide a contact surface for each container (see numerals 432 in Fig. 4a and col. 6, lines 62-63).
Zetterstrom does not disclose an absorber coupled to each gripper body, configured to dampen contact forces imparted on the gripper.  
Isogai teaches an absorber coupled to each gripper body, configured to dampen contact forces imparted on the gripper (see numeral 107 in Fig. 7A and [0081], second sentence).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Zetterstrom with the disclosure of Isogai to prevent damage to product and/or to the equipment due to shock or vibration.  It is a matter of combining prior art elements according to known methods to yield predictable results.  It is known that work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives if the variations are predictable to one of ordinary skill in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zetterstrom and Nitsch and further in view of JP4709444.
Zetterstrom and Nitsch disclose all the claim language but do not disclose orienting includes actuating a member to contact a top surface of each of the containers, and turn each of the containers in order to face the predetermined direction.
JP4709444 teaches orienting includes actuating a member to contact a top surface of each of the containers, and turn each of the containers in order to face the predetermined direction (see Fig. 1 and page 4, second full paragraph). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of JP4709444 with the disclosures of Nitsch, Madigan and to orient objects so that a graphic may be viewed from a chosen vantage point, as taught in JP4709444.

Allowable Subject Matter
Claim 11 is allowed.  The following is an examiner’s statement of reasons for allowance: Claim 11 is allowable because the prior art does not teach or disclose a system having grippers for grouping containers that utilizes a linear motor to actuate each gripper based on a programed velocity profile.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15, 19, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651